UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended August 31, 2009 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period form to Commission File number333-144923 LAURAL RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 14-1994102 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 122 Burrow Hill Lane, Mississauga, Ontario, Canada, L5H 4M7 (Address of principal executive offices) 1-905-639-4525 (Issuer’s telephone number) #15 – 1019 North Shore Blvd. Burlington, Ontario, Canada, L7T 1X8 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: September 30, 200951,000,000 common shares -1- Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at August 31, 2009 and May 31, 2009 4 Statement of Operations For the three months ended August 31, 2009 and 2008 and for the period February 13, 2007 (Date of Inception) to August 31, 2009 5 Statement of Cash Flows For the three months ended August 31, 2009 and 2008 and for the period February 13, 2007 (Date ofInception) to August 31, 2009 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Conditions and Results Operations 11 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 15 ITEM 4. Controls and Procedures 16 ITEM 4T. Controls and Procedures 16 PART 11. OTHER INFORMATION 16 ITEM 1. Legal Proceedings 16 ITEM 1A. Risk Factors 16 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3. Defaults Upon Senior Securities 20 ITEM 4. Submission of Matters to a Vote of Security Holders 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 21 SIGNATURES. 22 -2- PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Laural Resources, Inc. (Pre-exploration stage company) at August 31, 2009 (with comparative figures as at May 31, 2009) and the statement of operations for the three months ended August 31, 2009and 2008 and for the period from February 13, 2007 (date of incorporation) to August 31, 2009 and the statement of cash flows for the three months ended August 31, 2009 and 2008 and for the period from February 13, 2007 (date of incorporation) to August 31, 2009 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended August 31, 2009 are not necessarily indicative of the results that can be expected for the year ending May 31, 2010. -3- LAURAL RESOURCES, INC. (Pre-exploration Stage Company) BALANCE SHEETS (Unaudited – Prepared by Management) August 31, 2009 May 31, 2009 ASSETS CURRENT ASSETS Cash Total Current Assets LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable Accounts payable – related parties Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock 300,000,000 shares authorized, at $0.001 par value; 51,000,000 shares issued and outstanding Capital in excess of par value Deficit accumulated during the pre-exploration stage Total Stockholders’ Deficiency The accompanying notes are an integral part of these unaudited financial statements. -4- LAURAL RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF OPERATIONS For the three months ended August 31, 2009 and 2008 and for the period from February 13, 2007 (date of inception) to August 31, 2009 (Unaudited – Prepared by Management) Three months ended Aug. 31,2009 Three months ended Aug. 31, 2008 Feb. 13, 2007(date of nception) to Aug. 31, 2009 REVENUES $- $ - $- EXPENSES Accounting and audit Bank charges 24 52 Consulting - - Exploration expenses - - Filing fees - - Geological report - - Incorporation costs - - Legal - Management fees Office Rent Transfer agent’s fees - Travel and entertainment - - NET LOSS FROM OPERATIONS $ (115,881) NET LOSS PER COMMON SHARE Basic and diluted $ (0.00) $(0.00) AVERAGE OUTSTANDING SHARES Basic 51,000,000 The accompanying notes are an integral part of these unaudited financial statements. -5- LAURAL RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF CASH FLOWS For the three months ended August 31, 2009 and 2008 and for the period from February 13, 2007 (date of inception) to August 31, 2009 (Unaudited – Prepared by Management) For the three months ended Aug. 31, 2009 For the three months ended Aug. 31, 2008 From February 13, 2007 (date of inception) to Aug. 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,813) $ (115,881) Adjustments to reconcile net loss to net cash provided by operating activities: Changes in accounts payable Net CashProvided (Used) in Operations CASH FLOWS FROM INVESTING ACTIVITIES: - - - CASH FLOWS FROM FINANCINGACTIVITIES Proceeds from loan from related party Proceeds from issuance of common stock - - Net Increase (Decrease) in Cash Cash at Beginning of Period - CASH AT END OF PERIOD The accompanying notes are an integral part of these unaudited financial statements -6- LAURAL RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS August 31, 2009 (Unaudited – Prepared by Management) 1.ORGANIZATION The Company, Laural Resources Inc., was incorporated under the laws of the State of Nevada on February 13, 2007 with the authorized capital stock of 300,000,000 shares at $0.001 par value. The Company was organized for the purpose of acquiring and developing mineral properties.At the report date mineral claims, with unknown reserves, had been acquired.The Company has not established the existence of a commercially minable ore deposit and therefore has not reached the exploration stage and is considered to be in the pre-exploration stage. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Methods The Company recognizes income and expenses based on the accrual method of accounting. Dividend Policy The Company has not yet adopted a policy regarding payment of dividends. Basic and Diluted Net Income (loss) Per Share Basic net income (loss) per share amounts are computed based on the weighted average number of shares actually outstanding.Diluted net income (loss) per share amounts are computed using the weighted average number of common and common equivalent shares outstanding as if shares had been issued on the exercise of the common share rights unless the exercise becomes antidulutive and then only the basic per share amounts are shown in the report. Evaluation of Long-Lived Assets The Company periodically reviews its long term assets and makes adjustments, if the carrying value exceeds fair value. -7- LAURAL RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS August 31, 2009 (Unaudited – Prepared by Management) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued Income Taxes The Company utilizes the liability method of accounting for income taxes.Under the liability method deferred tax assets and liabilities are determined based on differences between financial reporting and the tax bases of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to be reversed.An allowance against deferred tax assets is recorded, when it is more likely than not, that such tax benefits will not be realized. On August 31, 2009 the Company had a net operating loss carry forward of $115,881 for income tax purposes.The tax benefit of approximately $34,800 from the loss carry forward has been fully offset by a valuation reserve because the future tax benefit is undeterminable since the Company is unable to establish a predictable projection of operating profits for future years.Losses will expire on 2030. Foreign Currency Translations Part of the transactions of the Company were completed in Canadian dollars and have been translated to US dollars as incurred, at the exchange rate in effect at the time, and therefore, no gain or loss from the translation is recognized.The functional currency is considered to be US dollars. Revenue Recognition Revenue is recognized on the sale and delivery of a product or the completion of a service provided. Advertising and Market Development The company expenses advertising and market development costs as incurred. Financial Instruments The carrying amounts of financial instruments are considered by management to be their fair value due to their short term maturities. Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with general accepted accounting principles.Those estimates and assumptions affect the reported amounts of the assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual results could vary from the estimates that were assumed in preparing these financial statements. -8- LAURAL RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS August 31, 2009 (Unaudited – Prepared by Management) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued Statement of Cash Flows For the purposes of the statement of cash flows, the Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents. Unproven Mining Claim Costs Cost of acquisition, exploration, carrying and retaining unproven properties are expensed as incurred. Environmental Requirements At the report date environmental requirements related to the mineral claim acquired are unknown and therefore any estimate of any future cost cannot be made. Recent Accounting Pronouncements The Company does not expect that the adoption of other recent accounting pronouncements will have a material impact on its financial statements. 3.AQUISITION OF MINERAL CLAIM On March 1, 2007, the Company acquired the Waibau Gold Claim located in the Republic of Fiji from Siti Ventures Inc., an unrelated company, for the consideration of $5,000.The Waibau Gold Claim is located on the island of Viti Leva.Under Fijian law, the claim remains in good standing as long as the Company has an interest in it.There is no annual maintenance fee or minimum exploration work required on the Claim but the Company is required to have a mining license in order to maintain the claim in good standing 4.SIGNIFICANT TRANSACTIONS WITH RELATED PARTY Officers-directors and their families have acquired 69% of the common stock issued and have made no interest, demand loans to the Company of $56,139. Officers-directors are compensated for their services in the amount of a total $1,000 per month starting May 1, 2007. -9- LAURAL RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS August 31, 2009 (Unaudited – Prepared by Management) 5.CAPITAL STOCK On April 10, 2007, Company completed a private placement consisting of 35,000,000 post split common shares sold to directors and officers for a total consideration of $1,750.On May 31, 2007, the Company completed a private placement of 16,000,000 post split common shares for a total consideration of $40,000. On February 12, 2008, the directors of the Company approved a resolution to forward split the common shares of the Company on the basis of the issuance of 20 new shares for one existing share of common stock presently held (the “Forward Split”).As a result of the Forward Split every one outstanding share of common stock was increased to twenty shares of common stock.As at August 31, 2009, there were 51,000,000 post split common shares issued and outstanding. The 51,000,000 post split common shares are shown as split from the date of inception. 6. GOING CONCERN The Company will need additional working capital to service its debt and to develop the mineral claims acquired, which raises substantial doubt about its ability to continue as a going concern.Continuation of the Company as a going concern is dependent upon obtaining additional working capital and the management of the Company has developed a strategy, which it believes will accomplish this objective through additional equity funding, and long term financing, which will enable the Company to operate for the coming year. -10- ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the information contained in the financial statements of Laural Resources, Inc. (“Laural”) and the notes which form an integral part of the financial statements which are attached hereto. The financial statements mentioned above have been prepared in conformity with accounting principles generally accepted in the United States of America and are stated in United States dollars. Laural presently has minimal day-to-day operations; mainly comprising the future exploration of the Waibau Gold Claim located in the Republic of Fiji and preparing the various reports to be filed with the United States Securities and Exchange Commission (the “SEC”) as required. LIQUIDITY AND CAPITAL RESOURCES Laural has had no revenue since inception and its accumulated deficit is $115,881.To date, the growth of Laural has been funded by the sale of shares and advances by its directors in order to meet the requirements of filing with the SEC and maintaining the Waibau Gold Claim in good standing. The plan of operations during the next twelve months is for us to undertake exploration work on the Waibau Gold Claim and meet our filing requirements.Presently we do not have the funds to consider any additional mineral claims. Our management estimates that a minimum of $56,392 will be required over the next twelve months to pay for such expenses as follows: Funds required Estimated Amount Accounting and audit requirements Bank charges and interest Exploration expenses – Phase I Filing fees Management fees @ $1,000 per month Office – photocopying, faxing and delivering Rent @ $300 per month Transfer agent’s fees Accounts payable – August 31, 2009 Total estimated funds required Deduct:Bank balance as at August 31, 2009 Net estimated funds required $ 56,392 Based on the above estimated funds required over the next twelve months, Laural will either have to sell additional shares or obtain advances from its directors and officers.The latter situation is acceptable to the directors and they are prepared to advance the required funds to ensure all outstanding obligations are met on a current basis. -11- RESULTS OF OPERATIONS Corporate Organization and History Within Last Five years Laural was incorporated under the laws of the State of Nevada on February 13, 2007 under the name of Laural Resources, Inc.Laural does not have any subsidiaries, affiliated companies or joint venture partners.We have not been involved in any bankruptcy, receivership or similar proceedings since inception nor have we been party to a reclassification, merger, consolidation, or purchase or sale of a significant amount of assets not in the ordinary course of business other than the Waibau Gold Claim. Business Development Since Inception We raised $1,750 in initial seed capital on April 10, 2007 to cover the initial cost of obtaining a mineralproperty that we consider holds the potential to contain gold and/or silver mineralization. We purchased the Waibau Gold Claim located in the Republic of Fiji for $5,000 from Siti Ventures Inc., an unrelated company incorporated in Fiji. On May 31, 2007, Laural closed a private placement pursuant to Regulation S of the Securities Act of 1933, whereby 800,000 common shares were sold at the price of $0.05 per share to raise $40,000. We are the beneficial owner of a 100% interest in the Waibau Gold Claim, our sole mineral property. We intend to undertake exploration work on the Waibai Gold Claim during the sprint of 2010 or the summer of 2010.We are presently in the pre-exploration stage and there is no assurance that mineralized material with any commercial value exits on our property. We do not have any ore body and have not generated any revenues from our operations.Our planned exploration work is exploratory in nature. In March 2007 we engaged Robert Symonds, P. Geol., to conduct a review and analysis of the Waibau Claim and the previous exploration work undertaken on the property and to recommend a mineral exploration program for the Waibau Claim.Mr. Symond’s report titled “Summary of Exploration of the Waibau Property, Lautoka, Fiji” dated March 12, 2007 (the “Symonds Report”) recommends a two-phase exploration program for the Waibau Claim. DESCRIPTION OF THE PROPERTY Particulars of the Waibau Claim, our sole mineral property, is as follow. Location and Access The Waibau Claim is located approximately 18 kilometers (9 miles) south of Lautoka, Fiji.The area covered by the Claim is an active mineral exploration and development region with plenty of heavy equipment and operators available for hire.Lautoka provides all necessary amenities and supplies including, fuel, helicopter services, hardware, drilling companies and assay services.Access to our Claim is via major highway south from Lautoka followed by good secondary gravel roads.No water is required for the purposes of our planned exploration work.No electrical power is required at this stage of exploration.Any electrical power that might be required in the foreseeable future could be supplied by gas powered portable generators. The claim’s terrain is rugged with elevations ranging from 1,950 feet to over 4,300 feet.Tropical mountain forests grow at lower elevations in the northeast corner of the claim and good rock exposure is found along the peaks and ridges in the western portion of the claim. The climate is mild year round with the rainy season falling from May to October. -12- Property Geology A belt of volcanic rocks, of the Ba Volcanic Group, underlies the property.These volcanic rocks are exposed along a wide axial zone of a broad complex.The presence of these rocks is relevant to us as gold, at the nearby (approximately 19 miles to the west of our claim) Waiso Gold Mine, currently a producer of gold in commercial quantities, is generally concentrated within extrusive volcanic rocks (of the Ba Volcanic Group) in the walls of large volcanic caldera. The main igneous intrusions consist of Colo Plutonoic Suite consisting of tholetic gabbros, tonalities and tondjhemites. Age data indicate that the intrusive rocks are intermediate in age between Ba Volcanic Group rocks west of the area and the younger Tertiary Wainimala Group rocks exposed to the east. Theoletic Gabbros, for example, are generally a greenish or dark coloured fine to coarse grained rock. Irregular shaped masses of so called "soda granite" are seen in both sharp and gradational contact with the diorite. The different phases of Colo Plutonic Suite are exposed from south of the Waibau Gold Claim to just north of the town of Lautoka and are principal host rocks for gold veins at the previously mentioned Waisoi Gold Mine. On a regional basis the area of Fiji in which the Waibau Claim is located is notable for epi-thermal type gold deposits such as that exploited at the previously mentioned Waisoi Gold Mine. While no mineralization has been reported for the area covered by the Waibau Claim, structures and shear zones affiliated with mineralization on adjacent properties pass through the claim. Previous Exploration To our knowledge based on examination by our geologist of available records, no detailed exploration has previously been undertaken on the area covered by the Waibau Claim. Numerous showings of mineralization have been discovered in the area however and six prospects have achieved significant production.The same rock units of the Ba Volcanic Group that are found at those mineral occurrences underlie our claim. The Symonds’ Report has concluded that further exploration of the Waibau Claim is warranted.No assurance, however, can be given that any mineralization will found on our Claim. Proposed Exploration Work – Plan of Operation The Symonds’ Report recommends a phased exploration program to properly evaluate the potential of the Waibau Claim.Mr. Symonds is a registered member in good standing of the Geological Society of Fiji.He is a graduate of Nagoya University, Nagoya, Japan with both a Bachelor of Science degree, Geology (1976) and a Master of Science (1978).Mr. Symonds has practiced his profession as a geologist since 1979.He visited our claim in February 2007 and has worked on other mineral exploration projects in the immediate vicinity of our claim. We must conduct exploration to determine what minerals exist on our property and whether they can be economically extracted and profitably processed. We plan to proceed with exploration of the Waibau Claim by completing Phase I of the work recommended in the Symonds Report, in order to begin determining the potential for discovering commercially exploitable deposits of gold on our claim. We have not discovered any ores or reserves on the Waibau Claim, our sole mineral property. Our planned Phase I work is exploratory in nature. The Symonds Report recommends a two-phase exploration program to properly evaluate the potential of the claim.Phase I work will consist of geological mapping and surveying.This will involve, among other things, establishing a grid and the creation of maps showing all features of the terrain of our claim. We will create an actual grid on the ground whereby items can be related one to another more easily and with greater accuracy. When we map, we will actually draw a scale map of the area and make notes on it as to the location where anything (e.g. potential mineralization) was found that was of interest.In the process we will also identify any showings which appear to warrant sampling, i.e. any rock formations that appear to warrant our taking soil and rock samples from the claims to a laboratory where a determination of the elemental make-up of the sample and the exact concentrations of gold and other indicator minerals can be made. We anticipate, based on the estimate contained in the Symonds Report, that Phase I work will cost $11,050 (Fiji $17,700).The Waibau Claim is located in a tropical climatic area so the claim can be worked year round. We anticipate completing Phase I before the end of 2010. -13- Should Phase I results warrant further work, and provided we are able to raise additional funds to undertake additional work on the Waibau Claim, we would undertake thePhase II work recommended in the Symonds’ Report. The Phase II geochemical and surface sampling work would be designed to compare the relative concentrations of gold and other indicator minerals in samples so the results from different samples can be compared in a more precise manner and plotted on a map to evaluate their significance. If an apparent mineralized zone(s) is identified and narrowed down to a specific area by the Phase I & II work, we would then consider (again subject to our ability to raise additional funds to do so) the feasibility ofdiamond drilling selected targets to test the apparent mineralized zones.The cost of such a program, assuming it is warranted, cannot be estimated at this time. The recommended Phase II work is estimated to cost a further $13,560 (Fiji $21,700).At this point we have funds available to complete Phase I only.We will have to raise additional capital in order to carry out Phase II, work or any other work beyond Phase I. Particularly since we have a limited operating history, no reserves and no revenue, our ability to raise additional funds might be limited.If we are unable to raise the necessary funds, we would be required to suspend Laural’s operations and liquidate our company. There are no permanent facilities, plants, buildings or equipment on the Waibau Claim. Competitive Factors The mining industry is highly fragmented. We are competing with many other exploration companies looking for gold. We are among the smallest exploration companies in existence and are an infinitely small participant in the mining business which is the cornerstone of the founding and early stage development of the mining industry. While we generally compete with other exploration companies, there is no competition for the exploration or removal of minerals from our claims. Readily available markets exist for the sale of gold. Therefore, we will likely be able to sell any gold that we are able to recover, in the event commercial quantities are discovered on the Waibau Claims.There is no ore body on the Waibau Claims. Government Regulation Exploration activities are subject to various national, state, foreign and local laws and regulations in Fiji, which govern prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, protection of the environment, mine safety, hazardous substances and other matters. We believe that we are in compliance in all material respects with applicable mining, health, safety and environmental statutes and the regulations passed thereunder in Fiji. Environmental Regulation Our exploration activities are subject to various federal, state and local laws and regulations governing protection of the environment. These laws are continually changing and, as a general matter, are becoming more restrictive. Our policy is to conduct business in a way that safeguards public health and the environment. We believe that our exploration activities are conducted in material compliance with applicable laws and regulations. Changes to current local, state or federal laws and regulations in the jurisdictions where we operate could require additional capital expenditures and increased operating and/or reclamation costs. Although we are unable to predict what additional legislation, if any, might be proposed or enacted, additional regulatory requirements could render certain exploration activities uneconomic. -14- Employees Initially, we intend to use the services of subcontractors for manual labor exploration work on our claim.At present, we have no employees as such although each of our officers and directors devotes a portion of his time to the affairs of the Company.None of our officers and directors has an employment agreement with us. We presently do not have pension, health, annuity, insurance, profit sharing or similar benefit plans; however, we may adopt such plans in the future. There are presently no personal benefits available to any employee. As indicated above we will hire subcontractors on an as needed basis. We have not entered into negotiations or contracts with any potential subcontractors.We do not intend to initiate negotiations or hire anyone until we are nearing the time of commencement of our planned exploration activities. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Market Information There are no common shares subject to outstanding options, warrants or securities convertible into common equity of our Company. The number of shares subject to Rule 144 is 31,500,000Share certificates representing these shares have the appropriate legend affixed on them. There are no shares being offered to the public other than indicated in our effective registration statement and no shares have been offered pursuant to an employee benefit plan or dividend reinvestment plan.
